DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 07-12-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 16, and 18 has/have been amended, and claim(s) 1-20 remain(s) pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-13, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki, US 20170018655 A1.

As to claim 1, Okazaki discloses an integrated circuit (see Fig 27C) comprising: 
a backend thin-film transistor (TFT) having a gate electrode, source and drain regions (see Fig 33 Ref 3300, Fig 12C Ref 28, and Para [0251]), a semiconductor region (see Fig 12C Ref 106b and Para [0108]) between and physically connecting the source and drain regions (see Fig 12C Ref 108b) along a direction (see Fig 1A Refs A1 and A2)  from the source to region to the drain region, and a gate dielectric (see Fig 12C Ref 106a) between the gate electrode and the semiconductor region, wherein
the gate electrode is a bottom gate electrode (see Fig 12C Ref 102 and Para [0248]), the bottom gate electrode extending laterally beyond the source and drain regions (see Fig 1A Ref 102) along a direction from the source to region to the drain region (see Fig 1A region between Refs 108a and 108b); and 
a ferroelectric capacitor (see Para [0557]) electrically connected to the backend TFT and having a first terminal (see Fig 33 Ref 1516b) electrically connected to one of the source and drain regions, a second terminal (see Fig 33 Ref 1547b), and a ferroelectric dielectric (see Fig 33 Ref 1571) between the first and second terminals.

As to claim 2, Okazaki discloses the integrated circuit of claim 1, wherein 
the semiconductor region comprises one or more of indium gallium zinc oxide (IGZO), indium zinc oxide (IZO), indium tin oxide (ITO), amorphous silicon (a-Si), zinc oxide, polysilicon, poly-germanium, low-temperature polycrystalline silicon (LTPS), amorphous germanium (a-Ge), indium arsenide, copper oxide, and tin oxide (see Para [0108]).

As to claim 3, Okazaki discloses the integrated circuit of claim 2, wherein 
the semiconductor region comprises one or more of IGZO, IZO, a-Si, LTPS, and a-Ge (see Para [0108]).

As to claim 4, Okazaki discloses the integrated circuit of claim 1, wherein 
the gate dielectric comprises hafnium dioxide (HfO2) (see Para [0214]).

As to claim 6, Okazaki discloses the integrated circuit of claim 1, wherein 
the ferroelectric capacitor comprises a metal-insulator-metal (MIM) capacitor having a stacked structure (see Fig 33 Ref 1516b, 1547b, and 1571).

As to claim 8, Okazaki discloses the integrated circuit of claim 1, wherein 
the ferroelectric dielectric comprises one or more of lead zirconate titanate (PZT), hafnium zirconium oxide (HZO), barium titanate (BaTiO3), lead titanate (PbTiO3), and doped hafnium dioxide (HfO2) (see Para [0557]).

As to claim 9, Okazaki discloses the integrated circuit of claim 1, wherein
the doped HfO2 comprises one or more of silicon-doped HfO2, yttrium-doped HfO2, and aluminum-doped HfO2 (see Para [0557]; Added is doped.).

As to claim 10, Okazaki discloses the integrated circuit of claim 1, further comprising 
a capping layer on the semiconductor region (see Fig 10A Ref 116, and Fig 33 Ref 1402; On does not imply directly contacting.).

As to claim 11, Okazaki discloses the integrated circuit of claim 10, wherein 
the capping layer comprises one or more of aluminum oxide, gallium oxide, silicon nitride, silicon dioxide, titanium dioxide, hafnium dioxide, silicon oxynitride, aluminum silicate, tantalum oxide, hafnium tantalum oxide, aluminum nitride, aluminum silicon nitride, sialon, zirconium dioxide, hafnium zirconium oxide, tantalum silicate, and hafnium silicate (see Okazaki Para [0323]).

As to claim 12, Okazaki discloses the integrated circuit of claim 11, wherein 
the capping layer comprises one or more of aluminum oxide, silicon nitride, titanium dioxide, hafnium dioxide, silicon oxynitride, and aluminum nitride (see Para [0323]).

As to claim 13, Okazaki discloses the integrated circuit of claim 10, wherein 
source and drain electrodes electrically connected to the source and drain regions (see Fig 33 Ref 1544b), wherein 
the capping layer physically connects and electrically separates the source and drain electrodes (see Fig 33 Ref 1402).

As to claim 18, Okazaki discloses a method of fabricating an integrated circuit (see Fig 27C), the method comprising: 
forming a backend thin-film transistor (TFT) (see Fig 33 Ref 3300), the backend TFT having a gate electrode, source and drain regions (see Fig 33 Ref 3300, Fig 12C Ref 28, and Para [0251]), a semiconductor region (see Fig 12C Ref 106b and Para [0108]) between and physically connecting the source and drain regions (see Fig 12C Ref 108b) along a direction (see Fig 1A Refs A1 and A2) from the source to region to the drain region, and a gate dielectric (see Fig 12C Ref 106a) between the gate electrode and the semiconductor region, wherein
the gate electrode is a bottom gate electrode (see Fig 12C Ref 102 and Para [0248]), the bottom gate electrode extending laterally beyond the source and drain regions (see Fig 1A Ref 102) along the direction from the source to region to the drain region (see Fig 1A region between Refs 108a and 108b); and 
forming a ferroelectric capacitor (see Para [0557]), the ferroelectric capacitor having a first terminal (see Fig 33 Ref 1516b) electrically connected to one of the source and drain regions, a second terminal (see Fig 33 Ref 1547b), and a ferroelectric dielectric between the first and second terminals (see Fig 33 Ref 1571).

As to claim 19, Okazaki discloses the method of claim 18.
Claim 19 recites substantially the same limitations as claim 6. 
All the limitations of claim 19 have already been disclosed by Okazaki in claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki, US 20170018655 A1.

As to claim 5, Okazaki discloses the integrated circuit of claim 4, wherein 
gate dielectric has a thickness (see Fig 10A Ref 112) and another thickness between 2 and 10 nanometers (nm) (see Fig 10A and Para [0123]).

Okazaki does not appear to explicitly disclose a particular thickness of a gate dielectric.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that gate dielectric would have a thickness within a particular range when visually compared to a neighboring layer with a known thickness (see Para [0123]). Optimizing gate dielectrics is important when engineering threshold voltages and minimizing leakage current. 

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki, US 20170018655 A1, in view of Lee, US 10868132 B2.

As to claim 7, Okazaki discloses the integrated circuit of claim 1, wherein the ferroelectric capacitor comprises a metal-insulator-metal (MIM) capacitor having a shape.

Okazaki does not appear explicitly disclose to a U-shaped structure.

Lee discloses a U-shaped structure (see Lee Fig 3A Ref 205).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an integrated circuit, as disclosed by Okazaki, may have a particular shape, as disclose by Lee. The inventions are well known variants of devices which implement access transistor, and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to better control the electrical characteristics of the device (see Lee Col 4 Lines 22-36).

As to claim 20, Okazaki and Lee disclose the method of claim 18.
Claim 18 recites substantially the same limitations as claim 7. 
All the limitations of claim 18 have already been disclosed by Okazaki and Lee in claim 7 above.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki, US 20170018655 A1, in view of Van Houdt, US 20180102365 A1.

As to claim 14, Okazaki discloses a memory cell comprising the integrated circuit of claim 1, wherein 
the gate electrode is electrically connected to a line, the source region is electrically connected to a line, and the drain region is one of the source and drain regions.

Okazaki does not appear to explicitly disclose a wordline and a bitline.

Van Houdt discloses a wordline (see Van Houdt Fig 1b Ref WLw1) and a bitline (see Fig 1b Ref BLw).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an integrated circuit, as disclosed by Okazaki, may have a wordlines and bitlines, as disclose by Van Houdt. The inventions are well known variants of devices which organize devices by rows and columns, and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Van Houdt’s attempt to the density of devices on a chip (see Van Houdt Para [0005]).

As to claim 15, Okazaki and Van Houdt disclose the memory cell of claim 14, wherein 
the backend TFT is electrically connected to a frontend circuit, and the frontend circuit comprises a wordline driver (see Van Houdt Para [0074]) electrically connected to the wordline and a sense amplifier electrically connected to the bitline (see Van Houdt Para [0076]).

As to claim 16, Okazaki discloses embedded memory (see Para [0455]) comprising: one or more of the plurality of memory cells comprises a backend thin-film transistor (TFT) having a gate electrode, source and drain regions (see Fig 33 Ref 3300, Fig 12C Ref 28, and Para [0251]), a semiconductor region (see Fig 12C Ref 106b and Para [0108]) between and physically connecting the source and drain regions (see Fig 12C Ref 108b) along a direction (see Fig 1A Refs A1 and A2) from the source to region to the drain region, and a gate dielectric (see Fig 12C Ref 106a) between the gate electrode and the semiconductor region, wherein
the gate electrode is a bottom gate electrode (see Fig 12C Ref 102 and Para [0248]), the bottom gate electrode extending laterally beyond the source and drain regions (see Fig 1A Ref 102) along the direction from the source to region to the drain region (see Fig 1A region between Refs 108a and 108b); and 
a ferroelectric capacitor (see Para [0557]) electrically connected to the backend TFT and having a first terminal (see Fig 33 Ref 1516b) electrically connected to one of the source and drain regions, a second terminal (see Fig 33 Ref 1547b), and a ferroelectric dielectric (see Fig 33 Ref 1571) between the first and second terminals.

Okazaki does not appear to explicitly disclose a plurality of wordlines extending in a first direction; a plurality of bitlines extending in a second direction crossing the first direction; and a plurality of memory cells at crossing regions of the wordlines and the bitlines.

Van Houdt discloses a plurality of wordlines extending in a first direction (see Van Houdt Fig 1b Ref WLw1); a plurality of bitlines extending in a second direction (see Fig 1b Ref BLw) crossing the first direction; and a plurality of memory cells at crossing regions of the wordlines and the bitlines (see Fig 1b Ref 200).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an embedded memory, as disclosed by Okazaki, may have a wordlines and bitlines, as disclose by Van Houdt. The inventions are well known variants of devices which organize devices by rows and columns, and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Van Houdt’s attempt to the density of devices on a chip (see Van Houdt Para [0005]).

As to claim 17, Okazaki and Van Houdt disclose embedded memory of claim 16.
Claim 17 recites substantially the same limitations as claim 15. 
All the limitations of claim 17 have already been disclosed by Okazaki and Van Houdt in claim 15 above.

Response to Arguments
Applicant's arguments filed 07/12/2020 have been fully considered but they are not persuasive. 

The amend language does not appear to claim with enough specificity how the bottom gate extends beyond the source and drain regions, and the gate appears to extend beyond both the source and drain region in the area between the source and drain region.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 08/26/2022